Citation Nr: 1208245	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1991 to November 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, Type II.

2.  The competent evidence of record shows that the Veteran was exposed to herbicide agents during active military service.


CONCLUSION OF LAW

Diabetes mellitus, Type II, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an "herbicide agent," unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  The following diseases are deemed associated with herbicide agent exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he ever served in Vietnam, nor does he claim that he did.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Instead, the Veteran claims exposure to hazardous chemicals while serving as an Environmental Compliance Officer in the 485 Medical Detachment.  Specifically, the Veteran reported that he was a certified military herbicide and pesticide applicator and handled and applied chemicals during field exercises.

If a veteran who did not serve in the Republic of Vietnam, but was exposed to an herbicide agent defined in 38 C.F.R. § 3.307(a)(6) during active military service, has a disease on the list of disease subject to presumptive service connection, VA will presume that the disease is due to the exposure to herbicides.  See Comments On The Proposed Rule, Disease Associated With Exposure To Certain Herbicide Agents: Type 2 Diabetes, Final Rule, 66 Fed. Reg. 23166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)).  Under 38 C.F.R. § 3.307(a)(6), "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5,-T and its contaminant TCDD; cacodylic acid; and picloram.

The Veteran's service treatment records are negative for any diagnoses of diabetes mellitus, Type II.

After separation from military service, a May 2008 private treatment report noted a new diagnosis of diabetes.  In a March 2009 letter, the Veteran's private physician, G.S., M.D. stated that the Veteran was diagnosed with diabetes in 2008.  Dr. S. opined that "[d]uring the Gulf War, [the Veteran] worked with chemicals that in my opinion may have increased his risk of developing this disease."

In December 2009, the Veteran was accorded a VA examination in conjunction with his claim on appeal.  The diagnosis was Type II diabetes mellitus.  The VA examiner concluded that she could not resolve the issue regarding the etiology of the Veteran's diabetes without resort to mere speculation.  In reaching this conclusion, the examiner stated that if the Veteran's history and description of his military occupation specialty (MOS) while in the military was correct (i.e. exposure to "Agent Orange/Dioxin" etc.), then his diabetes mellitus could be related to military service.

The medical evidence of record shows that the Veteran has a current diagnosis of diabetes.  Accordingly, if the Veteran is found to have been exposed to an herbicide agent as defined under 38 C.F.R. § 3.307(a)(6) during military service, presumptive service connection is warranted for the Veteran's diabetes mellitus, Type II.

The Veteran's Form DD-214 and an August 2008 verification of military experience and training report confirm that the Veteran's MOS was a Preventive Medicine Specialist and that he had extensive exposure to various chemicals.  The report shows that the Veteran's duties involved conducting environmental health surveys and inspections and assisting in preventive medicine laboratories by various practices, specifically to include mixing and applying insecticides, rodenticides and repellants, and performing bacteriological examination and chemical analysis of water.  Furthermore, in a July 2008 statement, the Veteran reported that his unit stored a stock pile of World War II/Vietnam era chemicals, to include Malathion, Dichlorodiphenyltrichloroethane (DDT), 2, 4-D and 2,4,5-T and that the containers were often leaking.  He claims that he came in direct contact with these chemicals while handling the containers.

The Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as the history and the extent of exposure to various chemicals during his military service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board finds that the Veteran's reports of in-service exposure to these chemicals to be credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007)(holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements.  His statements indicate that he served as an Environmental Compliance Officer and a certified military herbicide and pesticide applicator, performing duties of handling and disposing hazardous chemicals, which often subjected him to direct exposure to various chemicals, to include Malathion, DDT, 2, 4-D and 2,4,5-T.  Among these chemicals, 2,4-D and 2,4,5,-T are specifically listed as chemicals that meet the definition of "herbicide agent" under 38 C.F.R. § 3.307(a)(6).  The Veteran's statements as to the type of duties performed are competent lay evidence of what the Veteran observed during his service, and are consistent with the other evidence of record.  See Layno, 6 Vet. App. at 469-70.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's statements, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).

Accordingly, applying the doctrine of reasonable doubt, presumptive service connection is warranted for diabetes mellitus, Type II.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, Type II, due to herbicide exposure is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


